Title: To Benjamin Franklin from Thomas Barclay, 3 September 1782
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
Paris 3 Sepr. 1782
I have return’d to Mr. Franklin the Papers relative to the Consular powers which he was so obliging as to send Me; and as he desired I wou’d Make My observations thereon, I shall trouble Your Excellency with a few lines relative to the third Article— was My opinion to have any weight, it shou’d be that the Consuls and Vice Consuls were left at liberty to Carry on what Commerce they pleased, and if any alteration Cou’d be made in that article, there are some reasons, that I think have a good deal of weight with them, why it shou’d be done; but I dare say they have already been duly Considerd by Congress. I submit it to Your Excellency, whether, though at this time it May be proper to prevent the Consul or Vice Consuls from trading, it wou’d Not be better to do it by Instructions than by a Convention from which Congress will Not have the power of receding, even if the Interdiction shou’d prove inconvenient— The other articles appear to me very proper for the Establishment of the Consulate on a proper footing, Nor do I know any thing that Can be added on the subject.
I have the honour to be with the greatest respect Sir Your Most Obed Most Huml Servant
Thos Barclay

His Excellency Benjn. Franklin Esqre
 
Notation: Thos. Barclay 3 Sept. 1782.
